DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been cancelled.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-40 are allowed because the closes prior art of record US 20180063881 to Shah et al disclose measuring pilot signal energy of a cell on which a data call was suspended on a first subscription before tune-away; determining whether the measured pilot signal energy is less than a high threshold RSSI value; determining whether a difference between a measured cell timing and a pre-tune-away cell timing is less than a first threshold timing value; determining whether a strongest pilot signal energy received on one of a plurality of rake fingers is greater than a low threshold RSSI value; US 20180249349 to Chen et al disclose detecting a data operation over first radio access technology (RAT) network associated with first subscriber identity module (SIM). A set of idle status voice operations is detected over second RAT network associated with second SIM, where the data operation and the set of the idle status voice operations share a radio frequency (RF) resource; and US 9402274 to Rajurkar et al disclose  determining whether the first subscription and the second subscription share a network operator and are camped on a same base station. If so, the first subscription may receive network information from the base station and store the network information in a shared memory of the mobile communication device that can be accessed by the second subscription. The second 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or  system as disclosed by the prior art of record to have or render obvious the features of receive a reconfiguration message from a first wireless network corresponding to a first of the SIMs; in response to receiving the reconfiguration message, reconfiguring a serving cell frequency for a data connection of the first SIM with the first wireless network, to decrease or eliminate frequency re-tuning events on an RF chain that supports both the data connection of the first SIM and monitoring of pages of a second wireless network associated with a second of the SIMs (claim 21); decoding a reconfiguration message from a first wireless network corresponding to a first of the SIMs; in response to decoding the reconfiguration message, reconfiguring a serving cell frequency for a data connection of the first SIM with the first wireless network, to decrease or eliminate frequency re-tuning events on an RF chain that supports both the data connection of the first SIM and monitoring of pages of a second wireless network associated with a second of the SIMs (claim 26); and herein the serving cell frequency is for a data connection of the first subscriber identity module with the first wireless network, wherein the serving cell frequency is selected to be: within a same band as a frequency used by the second subscriber identity module for page monitoring of a second wireless network; and different from said frequency used by the second subscriber identity module for page monitoring of the second wireless network; and transmit a reconfiguration message that includes the selected serving cell frequency, wherein the reconfiguration message instructs the user equipment device to reconfigure the serving cell frequency for the data connection of the first subscriber identity module to the selected serving in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8849350 to Batchu et al: Managing multi SIM functionality on a mobile device, comprising: maintaining active in a data traffic state on a first radio frequency (RF) chain of the mobile device a first subscription associated with a first subscriber identity/identification module (SIM).
US 20210250828 to Vaidya et al: The user equipment is wirelessly connected to a first wireless base station over a first wireless communication link, a communication management resource in the user equipment receives input (such as a request) to tune-away the user equipment to a second wireless base station providing corresponding wireless services.
US 20150282057 to Li et al: The wireless device may receive a request from a protocol stack associated with the first SIM to utilize the second RF resource for receive diversity, and determine whether a protocol stack associated with the second SIM currently has a lower priority than the protocol stack associated with the first SIM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644